UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):May 2, 2011 LEE ENTERPRISES, INCORPORATED (Exact name of Registrant as specified in its charter) Delaware 1-6227 42-0823980 (State or Other Jurisdiction of Commission (I.R.S. Employer of Incorporation or Organization) File Number Identification No.) 201 N. Harrison Street, Davenport, Iowa52801 (Address of Principal Executive Offices) (563) 383-2100 Registrant’s telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On May 2, 2011, Lee Enterprises, Incorporated (the "Company") issued a news release announcing that, as a result of market conditions, it will not proceed with plans to privately offer $680 million of first priority lien senior secured notes due in 2017, $375 million of second priority lien senior secured notes due in 2018 and up to 8,928,175 shares of its common stock, $2.00 par value. The Company’s news release states that it will continue to explore appropriate alternatives to refinance its long-term debt before it matures in April 2012. A copy of the news release is attached hereto as Exhibit99.1 and incorporated by reference herein. Item9.01. Financial Statements and Exhibits. (d) Exhibits News Release of Lee Enterprises, Incorporated dated May 2, 2011 Announcing its Withdrawal of Private Offerings of Senior Secured Notes and Common Stock SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. LEE ENTERPRISES, INCORPORATED Date:May 2, 2011 By: Carl G. Schmidt Vice President, Chief Financial Officer, and Treasurer INDEX TO EXHIBITS Exhibit No. Description News Release of Lee Enterprises, Incorporated dated May 2, 2011 Announcing its Withdrawal of Private Offerings of Senior Secured Notes and Common Stock 2
